Citation Nr: 0629918	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an excision of a meningioma with blindness of the left eye 
and surgical scarring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that, in pertinent 
part, denied the veteran's claims of entitlement to service 
connection for postoperative residuals of excision of a 
meningioma, with left eye blindness and surgical scarring 
(residuals of a brain tumor).  In July 2004, the veteran 
testified at a hearing before the undersigned.  In February 
2005, the Board remanded this claim for an RO hearing which 
was held in September 2005.

In May 2006, the veteran requested a hearing before the Board 
in Washington, DC.  In June 2006, however, he stated that he 
was unwilling to report for a hearing in Washington.  Hence, 
VA adjudication of his claim may go forward.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
meningioma was present in service, that it is related to 
service, or that a brain tumor manifested to a compensable 
degree within one year of separation from active duty.


CONCLUSION OF LAW

Postoperative residuals of excision of a meningioma with left 
eye blindness and surgical scarring were not incurred in or 
aggravated by military service and a brain tumor may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January and 
September 2002, prior to the appealed from rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was thereafter adjudicated in the December 2002 rating 
decision.  While the notice fails to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
that failure is harmless because the preponderance of the 
evidence is against the appellant's claim of service 
connection for residuals of a brain tumor and any questions 
as to the appropriate disability rating or effective date to 
be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes his service medical and personnel records.  
The veteran also notified VA that he received all of his 
postservice treatment from Dr. M. Hertzel Soumekh, Grossmont 
Hospital, and Dr. Gordon Lillie and VA and/or the claimant 
thereafter obtained and associated these records with the 
claims file.  The record also includes letters from Robert 
Lajvardi, M.D., and J. Murray Occicer, O.D., as well as 
statements from men who served with the veteran.  In 
addition, the veteran's own request to the National Personnel 
Records Center (NPRC) for additional service medical records 
failed to uncover any additional and relevant medical 
records.  VA also obtained a medical opinion as to the 
origins of the veteran's brain tumor in July 2003.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Claim

The veteran contends that his brain tumor, which was first 
diagnosed in 2001, was caused by military service, including 
a left sided facial blow when his helmet was blown off his 
head, and/or when he fell down a hill while in Korea in 
September 1951.  It is requested that the veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Brain tumors, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records 
including examination reports dated in 1955, 1960, 1961 and 
1966, each after the alleged 1951 injury, are negative for 
complaints, diagnoses, or treatment related to either a brain 
tumor and/or a blow to the head.

Postservice treatment records from Dr. Soumekh, Grossmont 
Hospital, and/or Dr. Lillie show, starting in 2001, 
complaints and/or treatment for a seizure diagnosed as being 
caused by a large tumor on the left side of his brain.  See 
Dr. Soumekh and Grossmont Hospital treatment records dated 
from July 2001 to April 2002; Dr. Lillie treatment records 
dated from February 2001 to July 2002.  In July 2001 the 
tumor was excised and the post operative diagnosis was 
meningioma.  Id.  Shortly thereafter, the veteran was 
diagnosed with blindness in the left eye.  Id.

As to the origins of the meningioma, in January 2002 Dr. 
Soumekh opined that the veteran's tumor was slow growing and 
he had it for many years.  Dr. Soumekh did not specifically 
relate the disorder to service.  

In May 2005, Dr. Lajvardi opined, after a review of 
scientific journals which reported that the incidence of 
meningioma increased after head injury, and that it was 
"possible" that the veteran's meningioma could have been 
caused by a head injury sustained in Korea.  

On the other hand, the July 2003 VA examiner opined as 
follows:

It is my feeling that it is not as likely 
as not that the genesis of the brain 
tumor was related to his head trauma.  I 
base this [opinion] on a number of 
factors.  First of all, this tumor is a 
slow growing tumor.  When it started, 
nobody can say whether it was 20 years 
ago, 30, 40 or 50 years ago.  Secondly, 
there is no definite relationship between 
head trauma . . . [and] . . . meningioma.  
This is a suspected relationship based on 
the total cases in which meningioma will 
arise out of an area where there was 
previous trauma . . . 

The trauma [described by the veteran] was 
still rather trivial, and therefore, even 
though I cannot say that I know for a 
fact that this head trauma could not have 
caused the meningioma, I would have to 
say based on the fact that (1) . . . the 
relationship between head trauma in 
general . . . [and] . . . meningioma is 
in question, and (2), the fact that the 
head trauma was still rather trivial in 
comparison to severe head traumas, and 
(3), we do not know the precise location 
of the head trauma compared to where the 
meningioma started[,] I think all these 
factors make it less likely than not that 
the head trauma would be responsible for 
the meningioma.

The appellant submitted several pages from the book, Tent 
Pegs and Lieutenants, which record the author's recollection 
of combat in Korea, to include witnessing a Marine lose his 
helmet in battle.

In July 2005, a lay statement was received from a fellow 
Marine who recalled that the veteran's head repeatedly bled 
after having a haircut.  This Marine reported that the 
veteran was referred to the dispensary where a piece of 
shrapnel was removed.

In August 2005, a Marine veteran reported that he witnessed 
the veteran sustaining a head injury while in combat in 
Korea. 

After carefully reviewing all of the evidence of record, to 
include the appellant's hearing testimony, the Board assigns 
greater weight to the July 2003 VA examiner's opinion than 
that provided by Dr. Lajvardi because the latter opinion is 
too speculative to be probative.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Further, the 
opinion provided by the July 2003 VA examiner was provided, 
unlike Dr. Lajvardi's opinion, after a review of the entire 
record on appeal, to include all inservice and postservice 
medical records.  

Moreover, given the length of time between the veteran's 1971 
service separation and the diagnosis of a meningioma in 2001 
there is no competent evidence of a continuity of 
symptomatology since service separation.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  Furthermore, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not apply because a brain tumor 
was not compensably disabling within one year of separation 
from active duty.

Accordingly, after considering all of the evidence of record, 
the weight of the evidence is against the claim of 
entitlement to service connection for postoperative residuals 
of an excision of a meningioma with blindness of the left eye 
and surgical scarring.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).  

In reaching the above conclusions, the Board has not 
overlooked the appellant's and his representative's written 
statements to the RO, the claimant's statements to his 
private physicians, his buddy statements, and the personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the appellant's 
statements, as well as those of his representative and 
buddies, addressing the origins of the meningioma are not 
probative evidence as to the etiology of the illness at 
issue.

The Board also considered the fact that this veteran is a 
Marine combat veteran of both the Korean and Vietnam Wars.  
Significantly, however, even assuming that the appellant did 
sustain a shrapnel wound to the head while in combat, the 
fact remains that there was no residual disability 
demonstrated in-service, and there is no competent evidence 
relating the shrapnel wound to the meningioma.  At best, 
doctors have suggested that such a relationship is 
"possible."  As noted above, such a statement is simply too 
speculative to be of any probative value, particularly in 
light of the definitive opinion offered in July 2003.  Cf.  
Bostain; Obert. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for postoperative residuals 
of an excision of a meningioma with blindness of the left eye 
and surgical scarring is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


